Citation Nr: 1516790	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-18 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to November 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

On his July 2013 substantive appeal, the appellant indicated that he wanted to appear at a Board hearing before a Veterans Law Judge (VLJ) at the RO. 

In October 2013, the RO sent the appellant a letter advising him that he had been placed on the list of persons wanting to attend an in-person Board hearing at the RO.  He was also given the option of electing a Board videoconference hearing, a Board hearing in Washington, D.C., or withdrawing the hearing request.  The record contains no indication that the appellant responded to that letter.  

In September 2014, in an informal hearing presentation, the Veteran's representative stated that the Veteran still wanted to appear at a Board hearing before the Board at the RO.  

Review of subsequently submitted documents shows that they primarily related to another claim which was recently resolved.  The request for a hearing as to the issues currently before the Board has not been withdrawn.  

Under applicable regulation, a hearing on appeal will be granted if a Veteran, or representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  

As Travel Board hearings at the RO are scheduled by the RO, a remand is necessary so the requested hearing may be scheduled.  38 C.F.R. §§ 20.700, 20.704(a) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.  Notify him and the representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

